EXHIBIT 99.1 Sandler O’Neill Sandler O’Neill East Coast Financial Services Conference East Coast Financial Services Conference November 10, 2011 November 10, 2011 Carl J. Chaney President & CEO Carl J. Chaney President & CEO Forward-Looking Statements Forward-Looking Statements During this presentation we may make forward-looking statements. During this presentation we may make forward-looking statements. Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future. Hancock’s ability to accurately project results or predict the effects of future plans or strategies is inherently limited. Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future. Hancock’s ability to accurately project results or predict the effects of future plans or strategies is inherently limited. We believe that the expectations reflected in the forward-looking statements are based on reasonable assumptions, but actual results and performance could differ materially from those set forth in the forward-looking statements.Factors that could cause actual results to differ from those expressed in the Company's forward-looking statements include, but are not limited to, those outlined in Hancock's SEC filings, including the “Risk Factors” section of the Company’s form 10-K and 10-Q. We believe that the expectations reflected in the forward-looking statements are based on reasonable assumptions, but actual results and performance could differ materially from those set forth in the forward-looking statements.Factors that could cause actual results to differ from those expressed in the Company's forward-looking statements include, but are not limited to, those outlined in Hancock's SEC filings, including the “Risk Factors” section of the Company’s form 10-K and 10-Q. Hancock does not intend, and undertakes no obligation, to update or revise any forward-looking statements, and you are cautioned not to place undue reliance on such forward-looking statements. Hancock does not intend, and undertakes no obligation, to update or revise any forward-looking statements, and you are cautioned not to place undue reliance on such forward-looking statements. Hancock Holding Hancock Holding The Premier Gulf South Financial Services Franchise üLeadership position in the Gulf South üDiversified revenue stream with strong earnings momentum üLoyal customer base and attractive deposit funding üCommanding presence in attractive markets that we know üHighly accretive upon realization of identified cost savings üPotentially significant revenue synergies from Insurance, Cash Management, Trust, etc. üMaintaining a very strong balance sheet - capital / liquidity Diversified Footprint Across The Gulf South As of September 30, 2011 Leading Position In Key Markets; Building A Presence In Other Attractive Markets •2-bank Holding Company –Hancock Bank –Whitney Bank •5-state footprint •$19B in assets •$11B in loans •$15B in deposits •~300 branches •~400 ATMs •~4,800 employees Whitney Acquisition Whitney Acquisition •Closed June 4, 2011 •Purchase price $1.6B •Added $11.7B in assets, $6.5B in loans and $9.2B in deposits •Integration continues to progress as scheduled •Main systems conversion scheduled for 1Q12 •Total pre-tax restructuring charge approximately $125 million •Customer and employee retention remains a priority •Outlook is very positive and exciting Branch Divestiture Complete Branch Divestiture Complete •Required by the Department of Justice to resolve branch concentration concerns •Completed on September 16, 2011 •Sold eight Whitney branches –7 on the Mississippi Gulf Coast –1 in Bogalusa, Louisiana •Sale included approximately $47 million in loans and approximately $180 million in deposits •Premium received on the branch sale effectively reduced goodwill at acquisition –No gain was recorded since branches divested were recorded at fair market value at acquisition date As of September 30, 2011 Harvesting Cost Synergies üRealized approximately $15 million in cost synergies in 3Q11 compared to proforma 3Q10 –45% of target (annualized) üSynergies will level out over the next couple of quarters until systems conversion is completed üRemain confident we will meet total projected annual cost saves of $134 million for 2013 As of September 30, 2011 Cultivating Revenue Prospects Cultivating Revenue Prospects •Opportunities for cross-selling legacy Hancock and Whitney products are being cultivated •Key lines of business are: – Treasury Management – International Banking – Insurance and Private Banking •Successfully added new business across the footprint since merger completed •Systems conversion in 1Q12 will enhance revenue sales opportunities Michael M. Achary CFO Michael M. Achary CFO 3Q11 Earnings Summary 3Q11 Earnings Summary * A reconciliation of net income to operating income and pre-tax, pre-provision income is included in the appendix. ** Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles, securities transactions and merger expenses. ($s in millions; except per share data) 3Q11 2Q11 Operating Income* Operating E.P.S. (diluted)* Return on Assets (operating)* 0.92% 0.92% Merger Costs Net Income Earnings Per Share (diluted) Pre-Tax, Pre-Provision Income* Net Interest Margin 4.32% 4.11% Net Charge-offs 0.28% 0.49% Tangible Common Equity 8.56% 8.11% Efficiency Ratio** 66.98% 65.62% As of September 30, 2011 Customer Retention Remains A Priority •Total loans $11.1B •Balanced portfolio –C&I Exposure 45% –CRE Exposure 28% –Mortgage & Consumer Exposure 27% •Decline of $147 million, or 1%, linked-quarter –Approximately $47 million related to branch divestiture –Approximately $60 million related to the resolution of problem credits –Approximately $26 million related to the covered Peoples First loss share portfolio •Positioned for rising rates As of September 30, 2011 Strong Core Deposit Funding •Total deposits $15.3B •Decline of $296 million linked-quarter –Approximately $180 million related to branch divestiture –Approximately $73 million related to runoff in the Peoples First CD portfolio –Approximately $160 million decline in seasonal public fund deposits •Funding mix remained strong –Low cost of funds (50bps) –Noninterest bearing demand deposits (DDA) comprised 33% of total period-end deposits compared to 31% at June 30, 2011 •Approximately $2.1B in CDs maturing over the next 3 quarters at average rate of 1.45% As of September 30, 2011 4Q11 1.41% 1Q12 1.49% 2Q12 1.45% Improved Net Interest Margin •3Q11 net interest margin 4.32% up 21bps linked-quarter –Approximately 24bps of the NIM was related to net accretion of purchase accounting adjustments (8bps in 2Q11) –Accretion of the loan discount and amortization of the fair value adjustments on the securities and CD portfolios will continue to impact the NIM and net interest income in future quarters and will decline over time •Reflects a favorable shift in funding sources and a decline in funding costs, partly offset by a less favorable shift in earning asset mix •Deployment of excess liquidity and CD repricing will further benefit the NIM As of September 30, 2011 * Excludes impact of purchase accounting adjustments ** Impact of purchase accounting adjustments. Credit Quality Metrics Remain Solid •Allowance for loan losses was $118 million, up from $112 million at June 30, 2011 •Provision for loan losses was $9.3 million –$9.1 million for non-covered loans –$0.2 million for FDIC covered loans •Net charge-offs totaled $7.8 million •ALLL/loans was 1.86% (excluding the impact of the Whitney acquired loans and FDIC covered loans) •Nonperforming assets declined $27 million linked-quarter –NPLs declined $20 million –ORE declined $7 million •Whitney’s legacy classified portfolio declined 15% linked-quarter As of September 30, 2011 Declining NPAs Cross-Sell Opportunities •Noninterest income totaled $65 million in 3Q11 –No significant changes to recurring sources of income •Impact from new interchange rates related to the Durbin amendment could lower noninterest income by: –Approximately $2 - $3 million for the remainder of 2011 –Approximately $15 - $18 million in 2012 –Do not anticipate charging customers a per item or monthly debit card service fee –Reviewing opportunities to offset loss of income •Cross-sell opportunities expected to generate additional fee income As of September 30, 2011 Focused On Efficiency Targets •Noninterest expense totaled $194 million in 3Q11 –Merger-related expenses totaled $22.8 million –Amortization of intangibles totaled $7.1 million •Realized approximately $15 million in cost synergies in 3Q11 compared to proforma 3Q10 –45% of target (annualized) •Efficiency ratio 66.98% in 3Q11* –Short term target: 62-63% (impact from 100% of cost saves) –Longer term target: less than 60% As of September 30, 2011 * Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles and securities transactions and merger expenses Working Towards ROA Target ØROA target in 2013 of 1.20%+ included: –3% annual asset growth –$134 million annual cost saves ØProforma 3Q11 assuming 100% quarterly cost saves 1.17% ROA ØROA target did not include: –Investment of excess liquidity –Increase in interest rates –Additional CDs repricing –Increased loan/deposit ratio –Revenue synergies –Additional strategic investments As of September 30, 2011 $s in millions 3Q11 GAAP 3Q11 Operating Proforma
